Guinness Atkinson Funds 21550 Oxnard Street, Suite 850 Woodland Hills, CA 91367 January 10, 2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Guinness Atkinson Funds File Nos. 33-75340, 811-8360 Dear Securities and Exchange Commission: We are filing via EDGAR, on behalf of Guinness Atkinson Funds (“Registrant”), and pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, post-effective amendment no. 54 to Registrant’s registration statement on Form N-1A (the “Amendment”).We are filing the Amendment primarily to register shares of a new series of Registrant, the Inflation Managed Dividend Fund. If you have any questions concerning the Amendment, please contact Alexandra K. Alberstadt of Kramer Levin Naftalis & Frankel LLP at 212-715-9151. Sincerely, /s/ Rita Dam Rita Dam Treasurer cc:Alexandra Alberstadt Timothy Guinness James J. Atkinson
